/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 1/21/2021. Claims 17, 18, 20-26, and 28-31 have been amended. New claims 33-35 have been added. Claims 19, 27, and 32 have been cancelled. Therefore, claims 17-18, 20-26, 28-31, and 33-35 is presently pending in this application.
Election/Restrictions
Applicant’s election without traverse of group III and species I in the reply filed on 1/12/2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one lever mechanism” (claim 31), connection means (claim 20), securing and/or bearing means (claim 22 and 29
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Objections
Claim 31, 33-34 is objected to because of the following informalities:  
Regarding claim 31, the limitation “ a selected digit” is recited. Applicant is recommended to replace the limitation with --the corresponding finger or thumb-- in order to maintain claim language consistency for better clarity. 
Regarding claims 33 and 34, the limitation “one or more of said finger motion rails” is recited. Applicant is recommended to replace the limitation to recite --one or more of said at least one finger motion rail-- in order to maintain claim language consistency and clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 17-18, 20-26, 28-31, and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the limitation “at least one finger motion rail having a kinematic motion mechanism for the finger or the thumb” is recited. However, “fingers and a thumb” are recited in line 3 in the preamble for providing assisted motion. It seems the limitation is encompasses delivers the assisted motion to a single finger or thumb and the preamble also the scopes appear to be conflicting with one another such that the metes and bounds of the claims are unclear.
Additionally regarding claim 31, the limitation “said kinematic motion mechanism disposed laterally alongside a finger or the thumb for the passive and/or actively assisted motion of a selected digit” is recited. However, it is unclear whether entire kinematic motion mechanism is alongside the finger or the thumb as the kinematic motion mechanism is recited as having the “rail” (line 11). However, the rail is not disclosed as being laterally alongside the fingers or the thumb, but is instead above the back of the hand above the knuckles (see reference numeral 212, Applicant’s FIG. 2b).
Regarding claim 21, the limitation  “a configuration of said joint connections is chosen in such a way” is recited. However, it is unclear as to whether the configuration is modifiable such that the limitations following “chosen such a way” can be anything else. Applicant is recommended to positively recite the structure using “configured to” language.
Regarding claim 29, the limitation “on a basis of said releasable securing means” is recited on line 4. It is unclear as to which releasable securing means is being referred to as the claim recites both a first and second releasable securing means.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 31 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 31 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 31, the limitation “disposed around a metacarpophalangeal joint”, disposed laterally alongside a finger or the thumb” is recited. Applicant is recommended to use inferential language (e.g. “configured to” or “adapted to”) in order to avoid positively reciting the human body part.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elia (9,820,908), Miyazawa (2014/0288664), Fausti et al (9,375,382), Goor et al. (5,178,137), Potter (3,631,542), Bergamasco et al. (5,912,658), Ikebe et al. (2015/0342818), .
Tsui et al (9,532,916) discloses a therapy device for performing a sustained, passive and or actively assisted motion of fingers and a thumb of a hand of a patient, with a support having an upper shell and a controly system, at least a finger motion rail having  a kinematic motion mechanism with a motion drive, the kinamtic motion mechanism having a rail, a carriage that moves in said rail and at least one pivoting lever, but does not disclose the entire kinematic motion mechanism being laterally disposed alongside the finger. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246.  The examiner can normally be reached on Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MICHAEL TSAI
Primary Examiner
Art Unit 3785



/MICHAEL J TSAI/             Primary Examiner, Art Unit 3785